Case 8:18-cv-01062-VMC-TGW Document 58 Filed 10/23/18 Page 1 of 2 PageID 299



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


ADAM WAYNE TYLER ROBERTS,

Plaintiff,

v.                                                  Case No. 8:18-CV-1062-T-33TGW

RICK SWEARINGEN,

      Defendant.
__________________________________/

                       DEFENDANT’S UNOPPOSED MOTION FOR
                        LEAVE TO FILE A VIDEO RECORDING


       Defendant Rick Swearingen, Commissioner, Florida Department of Law Enforcement,

through undersigned counsel, moves for leave to file a video recording, and states the following:

       1. On September 27, 2018, this Court issued an order requiring Defendant to submit,

within 14 days of Plaintiff’s submission, any evidentiary materials relative to Plaintiff’s Motion

for Preliminary Injunctive Relief (“Plaintiff’s Motion) [Doc. 49]. As a result of that order,

Defendant’s deadline for submission is Wednesday, October 24, 2018.

       2. Defendant wants to file a video recording. The video was previously provided to

Plaintiff and was authenticated by him during his deposition on Friday, October 19, 2018. It

became Exhibit 7 to Plaintiff’s deposition transcript. Moreover, the sequence of events shown in

the video will track the explanation provided in Defendant’s expert report of the inspection and

testing of Plaintiff’s allegedly banned devices and tools that took place at High Noon Guns on

September 20, 2018.

       3.    Defendant has been instructed by the Clerk to first submit this motion seeking



                                                1
Case 8:18-cv-01062-VMC-TGW Document 58 Filed 10/23/18 Page 2 of 2 PageID 300



permission to file the video recording. It is anticipated that the video will provide essential

information to the court regarding the issues in this case and will be supportive of Defendant’s

opposition to Plaintiff’s Motion.

       4. Plaintiff agrees to the relief requested.

       WHEREFORE, for the foregoing reasons, Defendant requests that this court grant this

motion and permit the filing of the video recording previously described.

                               CERTIFICATE OF CONFERENCE

       In accordance with Local Rule 3.01, the undersigned conferred with the pro se plaintiff,

who advises that he agrees to the relief requested.

                                                      s/ Albert J. Bowden
                                                      Albert J. Bowden

                                                      Respectfully Submitted,

                                                      PAMELA JO BONDI
                                                      ATTORNEY GENERAL

                                                      /s/ Albert J. Bowden
                                                      Albert J. Bowden
                                                      Special Counsel
                                                      Florida Bar No. 802190
                                                      Al.Bowden@myfloridalegal.com
                                                      Office of the Attorney General
                                                      The Capitol, PL-01
                                                      Tallahassee, Florida 32399-1050
                                                      Telephone: (850) 414-3300, Ext. 4716

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished via
email to all counsel, and to the Plaintiff, Adam Wayne Tyler Roberts, via the CM/ECF’s Notice
of Electronic Filing System since the Plaintiff has been authorized to use that system, this 23rd
day of October 2018.

                                                      /s/ Albert J. Bowden
                                                      Albert J. Bowden



                                                  2
